NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DEBORAH BISHOP,                              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2048
                                             )
DAVIS REED and IMPERI CORP.,                 )
                                             )
              Appellees.                     )
                                             )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

Christopher E. Hewitt and Scott A. Kuhn
of Kuhn Law Firm, P.A., Fort Myers, for
Appellant.

Ronald W. Gregory, II, of Gregory Law
Firm, P.L., St. Petersburg, for Appellees.


PER CURIAM.


              Affirmed.



CASANUEVA, MORRIS, and LUCAS, JJ., Concur.